Citation Nr: 0513016	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-08 777A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has recognized active service with the 
United States Armed Forces, other than from December 27, 1942 
to April 26, 1946.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran has verified active service with the United 
States (U. S.) Armed Forces from December 27, 1942 to April 
26, 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the veteran's active military service was 
established from December 27, 1942 to April 26, 1946.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the service department verified in February 
2001 that the veteran had recognized active service with the 
U. S. Armed Forces from December 27, 1942 to April 26, 1946.  
However, the veteran has contended that he has additional 
active service from October 21, 1941 to May 10, 1942 with the 
United States Armed Forces in the Far East (USAFFE) while 
assigned to Company A, 101st Engineer Battalion, 101st 
Division.

The request submitted by VA in October 2000 spelled the 
veteran's last name as "[redacted]" and his military serial 
number was reported as "[redacted]."  However, the veteran's 
official U. S. military records contain an alternative 
spelling ("[redacted]") and serial number ([redacted]) not included 
in the October 2000 request.  On remand, VA should attempt to 
verify the veteran's active military service under this 
alternative name and serial number.

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the appropriate U.S. 
Government agencies/offices and request 
that the veteran's active service with 
the U. S. Armed Forces be verified.  In 
this request, the alternative spellings 
of the veteran's name ([redacted] and [redacted]) 
and alternative military service numbers 
([redacted] and [redacted]) should be submitted 
for verification.  All responses and 
evidence received must be associated with 
the claims file.  

2.  Thereafter, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






